Name: 2004/101/EC: Commission Decision of 6 January 2004 amending Annex D to Directive 88/407/EEC as regards health certificates applying to intra-Community trade in semen of domestic animals of bovine species (Text with EEA relevance) (notified under document number C(2003) 5307)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  family;  agricultural activity;  means of agricultural production;  tariff policy
 Date Published: 2004-02-04

 Avis juridique important|32004D01012004/101/EC: Commission Decision of 6 January 2004 amending Annex D to Directive 88/407/EEC as regards health certificates applying to intra-Community trade in semen of domestic animals of bovine species (Text with EEA relevance) (notified under document number C(2003) 5307) Official Journal L 030 , 04/02/2004 P. 0015 - 0021Commission Decisionof 6 January 2004amending Annex D to Directive 88/407/EEC as regards health certificates applying to intra-Community trade in semen of domestic animals of bovine species(notified under document number C(2003) 5307)(Text with EEA relevance)(2004/101/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down animal health requirements governing trade and imports into the Community of semen of domestic animals of bovine species(1), and in particular Article 17 thereof,Whereas:(1) Council Directive 2003/43/EC amending Directive 88/407/EEC provides that as of 1 January 2005, semen of domestic animals of bovine species must be collected, processed and stored according to the new provisions introduced by Directive 2003/43/EC in order to be eligible to intra-Community trade.(2) However, it is appropriate to authorise the continuing trade of stocks of semen of domestic animals of bovine species in accordance with the provisions of Directive 88/407/EEC, prior to the modification introduced by Directive 2003/43/EC.(3) Therefore, Article 2 paragraph 2 of Directive 2003/43/EC provides that:- up until 31 December 2004, Member States shall authorise intra-community trade in and imports of semen of domestic animals of bovine species collected, processed, stored before 31 December 2004 and accompanied by a certificate in accordance with the models provided for before the amendments introduced by Directive 20003/43/EC.- after this date, Member States shall not authorise intra-community trade in and import of semen of domestic animals of bovine species in accordance with the provisions formerly in force unless it was collected, processed and stored before 31 December 2004. However, the model of certificate applicable to intra-Community trade when taking place after that date has been omitted.(4) Consequently, it is necessary to provide models of certificate for trade in and imports of semen of domestic animals of bovine species collected, processed and stored before 31 December 2004, carried out as of 1 January 2005. Pursuant to Article 11.2 of the Directive, however, the current models of certificates for imports should be updated in a separate instrument.(5) With regard to intra-Community trade, and in the interest of clarity, it is necessary to amend the Annex D to Directive 88/407/EEC in order to precise the two different models of certificate applicable for intra-Community trade in bovine semen in accordance with the former or the new provisions of the said Directive.(6) Although the trade in stocks of semen collected before 31 December 2004 should be transitory and progressively phased out, thus rendering the corresponding model of certificate obsolete, the long lasting stocking capabilities for the product concerned make it impossible at present to fix a date for its deletion.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health.HAS ADOPTED THIS DECISION:Article 1Annex D of Directive 88/407/EEC is replaced by the Annex to this Decision.Article 2This Decision shall apply as of 1 January 2005.Article 3This Decision is addressed to the Member States.Done at Brussels, 6 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Directive 2003/43/EC (OJ L 143, 11.6.2003, p. 23),ANNEX"ANNEX D>PIC FILE= "L_2004030EN.001703.TIF">>PIC FILE= "L_2004030EN.001801.TIF">>PIC FILE= "L_2004030EN.001901.TIF">>PIC FILE= "L_2004030EN.002001.TIF">>PIC FILE= "L_2004030EN.002101.TIF">"